UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number333-131415 Alpha Appalachia Holdings, Inc. (Exact name of registrant as specified in its charter) One Alpha Place, P.O. Box 2345, Abingdon, VA 24212 (276) 619-4410 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 6.875% Senior Notes due 2013 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) [] Rule 12g-4(a)(2) [] Rule 12h-3(b)(1)(i) [X] Rule 12h-3(b)(1)(ii) [] Rule 15d-6 [] Approximate number of holders of record as of the certification or notice date: 6.875% Senior Notes due 2013:0 Pursuant to the requirements of the Securities Exchange Act of 1934, Alpha Appalachia Holdings, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:June 16, 2011By:/s/ Frank J. Wood Name: Frank J. Wood Title: Executive Vice President and Chief Financial Officer
